       Case 7:18-cv-00182-DC-RCG Document 22 Filed 05/08/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                              MIDLAND/ODESSA DIVISION

FRANCE FRANCOIS,                                 §
  Plaintiff,                                     §
                                                 §
v.                                               §        Case No. MO:18-CV-00182-DC
                                                 §
HEALTHCARE REVENUE                               §
RECOVERY GROUP, LLC,                             §
  Defendant.                                     §


                                     SCHEDULING ORDER


       1. A report on alternative dispute resolution in compliance with Local Rule CV-88 shall
be filed by 7/17/2020. A list of court-approved neutrals and alternative dispute resolution
summary form may be obtained at http://txwd.uscourts.gov/forms/mediator.asp.

       2. The parties asserting claims for relief shall submit a written offer of settlement to
opposing parties by 7/17/2020, and each opposing party shall respond, in writing, by 8/7/2020.

       3. The parties shall file all motions to amend or supplement pleadings or to join
additional parties by 9/4/2020.

        4. All parties asserting claims for relief shall file their designation of testifying experts
and shall serve on all parties, but not file, the materials required by Fed. R. Civ. P. 26(a)(2)(B) by
11/6/2020. Parties resisting claims for relief shall file their designation testifying experts and
shall serve on all parties, but not file the materials required by Fed. R. Civ. P. 26(a)(2)(B) by
11/20/2020. All designations of rebuttal experts shall be designated within fourteen (14) days of
receipt of the report of the opposing expert.

        5. An objection to the reliability of an expert's proposed testimony under Federal Rule of
Evidence 702 shall be made by motion, specifically stating the basis for the objection and
identifying the objectionable testimony, within thirty (30) days of receipt of the written report of
the expert's proposed testimony, or within thirty (30) days of the expert's deposition, if a
deposition is taken, whichever is later.

       6. The parties shall complete all discovery on or before 12/4/2020. Counsel may by
agreement continue discovery beyond the deadline, but there will be no intervention by the Court
except in extraordinary circumstances, and no trial setting will be vacated because of information
obtained in post-deadline discovery.
       Case 7:18-cv-00182-DC-RCG Document 22 Filed 05/08/20 Page 2 of 2




       7. All dispositive motions shall be filed no later than 12/18/2020. Dispositive motions as
defined in Local Rule CV-7(c) and responses to dispositive motions shall be limited to twenty
(20) pages in length. Replies, if any, shall be limited to ten (10) pages in length in accordance
with Local Rule CV-7(e).

        8. The Final Pretrial Conference for this case is set for 4/1/2021 at 10:00 A.M. The
parties shall file their pretrial submissions in accordance with the provisions set out in Local
Rule CV-16(e). Pretrial submissions shall also be provided in a USB Flash Drive.

       9. This case is set for jury selection/trial on 5/3/2021 at 8:00 A.M.

       It is so ORDERED.

       SIGNED this 8th day of May, 2020.




                                       DAVID COUNTS
                                       UNITED STATES DISTRICT JUDGE
